Title: To George Washington from Wills Clift, 18 August 1782
From: Clift, Wills
To: Washington, George


                  
                     Sir.
                      c.18 August 1782
                  
                  I think it my duty to acquaint your Excellency with an unlucky circumstance, Since my Command at this Post, which has Produced the greatest Anxiety and most disagreeable feelings of Mind, I have ever experienced Since my being a Soldier.  Mr Abram Lott having obtain’d Permission from Governor Livingston, to go to New York, apply’d to me for a Flagg, which was granted—Agreeable to your Excellencys orders at this Post; his Son in Law William Livingston who attended his Father, being very desirous to accompany him in the Boat, with Capt. Pray, who went Master of the Flagg, and I knowing him to have been an Officer of Rank in Service, had no Idea of any deception, (not then knowing his general character) and with the advice of Capt. Pray, Permitted him to go and return with the Flagg; As your Excellency will observe by the inclos’d Original order, given to the Flagg—Capt. Pray, inform’d me on their arrival at the Ship, where the Flagg was received, the Master refused Mr Lott, the Liberty of going on Shore, and Said he must return till Sir Guy Carleton’s Permission was obtained; But on Livingston’s having Some private conversation with the Master, he saw fit to detain them both on Board the Ship, and the Flagg, left them; Thus have I been dupe’d by a Fellow, who I Supposed was a Gentleman and friend to his Country—If any mistake is Pardonable in An Officer, I beg your Excellency to Put a favourable construction on this Part of my conduct; Livingston being immediately under the Eye of Capt. Pray I could not Suppose any ill would be the result.
                  I have Stated the matter in it’s true light Colo. Humphry, has heard the affair related by Capt. Pray and myself, and can inform your Excellcy more Particular than I can write.
                  I beg your Excellencys orders what measures to take with him, Should he attempt to return this way.  I am Your Excellency’s Most Obedient Humle Servt
                  
                     W. Clift  Major Commandg
                     the Post at Dobbs Ferry
                     
                  
               